DLD-186                                                         NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 14-1296
                                         ___________

                                IN RE: CRAIG ALFORD,
                                                  Petitioner
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
              United States District Court for the Middle District of Pennsylvania
                             (Related to Civ. No. 3-13-cv-02800)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    February 27, 2014
              Before: SMITH, HARDIMAN and GREENBERG, Circuit Judges

                                (Opinion filed: March 14, 2014 )
                                           _________

                                           OPINION
                                           _________

PER CURIAM

       Pro se petitioner Craig Alford has filed a petition for a writ of mandamus requesting that

we compel the District Court to rule on a petition under 28 U.S.C. § 2254 and related motions

that Alford has filed. For the reasons set forth below, we will deny Alford’s petition.

       Alford filed his § 2254 petition in the District Court in November 2013. He has since

filed a flurry of other motions, including motions to appoint counsel, disqualify the District

Judge, change venue, and appoint class counsel. Each of these filings remains pending. On

January 28, 2014, Alford filed the instant mandamus petition.

                                                1
       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that mandamus is

appropriate, a petitioner must establish that he or she has “no other adequate means” to obtain

the relief requested, and that he or she has a “clear and indisputable” right to issuance of the

writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Although mandamus may be warranted when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” id., this case does not present such a situation.

At the time Alford filed his mandamus petition, his § 2254 petition and related motions had

been pending (at most) for just three months, which “does not yet rise to the level of a denial of

due process.” Id. (stating that four months of inaction is insufficient to warrant mandamus).

We are confident that the District Court will rule on Alford’s filings in due course.

       Accordingly, we will deny Alford’s mandamus petition.




                                                 2